Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-12 and 24-31 are pending in the instant application. Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference which anticipates one group would not render obvious the other. Claims 9-12 and 24-31 are rejected. 
Election/Restrictions
Applicant’s election of Group II, claims 9-12, and the species Compound I-3 in the response filed on October 19, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). The restriction requirements are still deemed proper and are hereby made final. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-12 and 24-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 8,999,996. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below. 
U.S. Patent No. 8,999,996 claims a pharmaceutical composition comprising the same compound which is used in the method for treating a disorder associated with CRM1 activity of the instant claims. It is also disclosed in reference that the compound can be used in the treatment, modulation and/or prevention of physiological conditions associated with CRM1 activity (see abstract), such as cancers (see column 40); that the compound may be administered with a second therapeutic agent (see columns 43 and 44); and that the compositions may be administered orally (see column 38). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at the method of the instant claims in view of the reference with a reasonable expectation of success. The motivation would have been to find additional pharmaceutical uses for the compound. Thus, a prima facie case of obviousness has been established. 
Claims 9-12 and 24-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,079,865. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below. 
The method for treating a disorder associated with CRM1 activity of the instant claims fits within the scope of the method for treating a disorder associated with CRM1 activity claimed in U.S. Patent No. 9,079,865. The specific compound used in the method of the instant claims is disclosed in the reference (i.e., compound no. I-3 in Table 2-continued on columns 97 and 98) and it is also disclosed in reference that the compositions may be administered orally (see column 39). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at the method of the instant claims in view of the reference with a reasonable expectation of success. The motivation would have been to find the optimal compound for the quoted purpose. Thus, a prima facie case of obviousness has been established. 
Claims 9-12 and 24-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 8 of U.S. Patent No. 9,714,226. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below. 
U.S. Patent No. 9,714,226 claims a composition comprising a compound, such as I-3 (see claim 6), which can further include a second therapeutic compound. It is also disclosed in reference that the compositions can be used in the treatment, modulation and/or prevention of physiological conditions associated with CRM1 activity (see abstract), such as cancers (see column 40) and that the compositions may be administered orally (see column 38). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at the method of the instant claims in view of the reference with a reasonable expectation of success. The motivation would have been to find additional pharmaceutical uses for the compositions. Thus, a prima facie case of obviousness has been established. 
Claims 9, 27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 7 of U.S. Patent No. 10,544,108. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below. 
U.S. Patent No. 10,544,108 claims a method for treating multiple myeloma in a subject in need thereof which fits with the scope of the method for treating a disorder associated with CRM1 activity of the instant claims. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at the method of the instant claims in view of the reference with a reasonable expectation of success. Thus, a prima facie case of obviousness has been established. 
Claims 9, 27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 13 of U.S. Patent No. 11,034,660. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below. 
U.S. Patent No. 11,034,660 claims a method for treating multiple myeloma in a subject in need thereof which fits with the scope of the method for treating a disorder associated with CRM1 activity of the instant claims. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at the method of the instant claims in view of the reference with a reasonable expectation of success. Thus, a prima facie case of obviousness has been established. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626